Citation Nr: 0623912	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-09 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, status 
post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946 and from April 1946 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The evidence does not indicate the veteran's official 
military duties brought him within 10 miles of the city 
limits of either Hiroshima or Nagasaki, Japan, between August 
1945 and July 1946.

2.  The evidence shows the veteran was diagnosed with 
prostate cancer in 1987.  

3.  Competent medical evidence does not indicate the 
veteran's prostate cancer was acquired during his military 
service or was otherwise attributable to his service


CONCLUSION OF LAW

Prostate cancer, status post radical prostatectomy was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

The evidence shows that the veteran was diagnosed with 
prostate cancer in December 1987 and he underwent a radical 
prostatectomy the following month.  See May 1989 letter from 
private medical provider.  The veteran contends that his 
prostate cancer is the result of his military service in the 
U.S. Navy, specifically contending exposure to atomic 
radiation in Japan in 1945.  In support of his claim, he 
submitted an August 2000 article concerning "atomic 
veterans."  However, the article deals with civilian nuclear 
bomb makers and military participants in nuclear weapons 
testing in the 1950s; neither situation is relevant to the 
veteran and therefore, the article is not material evidence 
in support of his claim.

The veteran indicates that he was exposed to atomic radiation 
when the naval vessel he was aboard operated in the Sea of 
Japan after the atomic bombs were dropped and his ship landed 
in Japan (Yokahama, near Tokyo) in September 1945.  
Regulations permit service connection for certain cancer 
types, including prostate cancer, for "radiation-exposed" 
veterans.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

However, a "radiation- exposed veteran" is defined as a 
veteran who was involved in a "radiation-risk activity" 
during military service.  Regulations define "radiation-risk 
activities" to include: participation at atmospheric nuclear 
tests; being present at the occupation of Hiroshima or 
Nagasaki beginning on August 6, 1945 through July 1, 1946; 
and service at specific nuclear weapons production 
facilities.  38 C.F.R. §§ 3.309(d)(3) (2005).  The term 
"occupation of Hiroshima or Nagasaki, Japan" means official 
military duties within 10 miles of the city limits of either 
city.  However, the evidence does not show and the veteran 
does not contend that he was within 10 miles of the city 
limits of either Hiroshima or Nagasaki; instead his ship 
docked in Yokahama.  As such, the evidence does not reveal 
that the veteran meets any of the criteria to be considered a 
"radiation-exposed veteran" for purposes of service 
connection for his prostate cancer under 38 C.F.R. § 3.309.  
Furthermore, the veteran does not contend, and the evidence 
does not establish, that he was otherwise exposed to ionizing 
radiation, to permit application of 38 C.F.R. § 3.311.

Although the veteran may not take advantage of 38 C.F.R. §§ 
3.309(d) or 3.311, he may still establish entitlement to 
service connection if the evidence of record shows that the 
prostate cancer is related to service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status, such as the veteran's statements in support of claim, 
do not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Here, there is no evidence showing that the veteran any 
prostate symptoms during service, and the service medical 
records do not reveal any noted medical abnormalities of his 
genitourinary system on medical examination in April 1947 and 
March 1951.  Furthermore, there is no competent medical 
evidence of record which links the veteran's prostate cancer 
to his active military service.  As such, service connection 
must be denied.   See Hickson v. West, 12 Vet. App. 247, 253 
(1999) (service connection requires medical evidence of a 
current disability and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury).

In short,  the weight of the evidence is against the claim of 
entitlement to service connection for prostate cancer, status 
post radical prostatectomy, and this appeal is denied.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) 
(when the preponderance of the evidence is against a claim, 
the doctrine of reasonable doubt is not for application).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his claim, the veteran was 
notified by letters in April 2001 of the evidence needed to 
establish service connection, to include specific evidentiary 
requirements for claims based on radiation exposure.  The 
letters also notified him of the evidence VA would seek and 
the evidence he was required to submit, and requested he 
identify or submit any of the needed evidence.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  See also April 2001 correspondence (veteran 
indicates he knows of no additional evidence concerning his 
claim).  Under these circumstances, the Board considers VA's 
notice requirements are met and any issue as to completeness 
to be harmless.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claims, he was not 
provided with notice of any effective date criteria or the 
rating criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite inadequate notice provided to the 
veteran on these latter elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  To the extent that the weight of the evidence is 
against the veteran's service connection claim, any questions 
as to any appropriate effective dates and potential ratings 
are rendered moot.  Under these circumstances, the Board is 
satisfied that any issue as to the completeness as to these 
elements of the notice was harmless and nonprejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Based on the lack of evidence of in-service 
treatment and lack of confirmation of exposure to radiation, 
a VA medical opinion has not been obtained.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Duenas v. Principi, 18 
Vet. App. 512 (2004).  His service medical records, service 
personnel records, VA treatment records and private medical 
evidence have been associated with the claims file.  As the 
veteran has not identified or authorized VA to obtain any 
additional evidence pertinent to the claims decided herein, 
no further assistance to the veteran regarding development of 
evidence is required.



ORDER

Service connection for prostate cancer, status post radical 
prostatectomy, is denied.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


